           Case 2:20-cr-00134-BWA-DMD Document 31 Filed 12/04/20 Page 1 of 1
 MINUTE ENTRY
 NORTH, M.J.
 DECEMBER 4,2020

                               UNITED STATES DISTRICT COURT
                               EASTERN DISTzuCT OF LOUISIANA


 UNITED STATES OF AMERICA                                        CRIMINAL

 VERST]S                                                         NO.20-134

 DOROTHY SMITH                                                   SECTION: M



                                    CRIMINAL ARRAIGNMENT

APPEARANCES:      X   DEFENDANT     - @n^M/Tfi?t      b      afd'1u/L h/d 'hda*
                  X   COUNSEL FOR DEFENDANT          CJA:   PAUL FLEMING - BY VIDEO
                  X   ASSISTANT U.S. ATTORNEY        CHANDRA MENON - BY VIDEO
                      INTERPRETER                                             SWORN
                           (TIME:               .M   to           .M)
X / READING OF THE INDICTMENT: READ WA

ll/   DEFENDANT ADVISED OF THE MAXIMUM PENALTY

L/    DEFENDANT PLEADS NOT GUILTY TO ALL COUNTS

L/ SPECIAL PLEADINGS SHALL BE FILED NO LATER THAN SEVEN DAYS PRIOR TO THE FINAL
PRETRIAL CONFERENCE UNLESS OTHERWISE ORDERED BY THE DISTRICT JUDGE.

      GOVERNMENT ADVISED OF ITS OBLIGATIONS TO PRODUCE ALL EXCULPATORY EVIDENCE TO
-/
THE DEFENDANT   PURSUANT TO BRADY V. MARYLAND AND ITS PROGENY AND ORDERED TO DO SO
TIMELY.

      DEFENDANT REMANDED TO THE CUSTODY OF THE U.S. MARSHAL
-/
Y     DEFENDANT RELEASED ON ORIGINAL BOND

_/ BAIL SET AT
      DEFENDANT RELEASED ON NEW BOND
-/
      OTHER:
-/
NOTICE: X / PRE-TRIAL CONFERENCE: JANUARY 20.2021 AT l0:30 A.M.

BEFORE UNITED STATES DISTRICT JUDGE BARRY W. ASHE

 X / TRIAL: FEBRUARY 8,2021 AT 9:00 A.M.

BEFORE UNITED STATES DISTRICT JUDGE BARRY W, ASHE


 MJSTAR:00:
                 0L                                               a
